FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         May 30, 2017
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
SHUNG H. CHAN,

      Plaintiff - Appellant,

v.                                                        No. 16-4197
                                                  (D.C. No. 2:15-CV-00739-DN)
COMMISSIONER OF INTERNAL                                    (D. Utah)
REVENUE,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, BALDOCK, and BRISCOE, Circuit Judges.
                  _________________________________

      Shung H. Chan appeals the district court’s order dismissing his lawsuit against

the Commissioner of Internal Revenue. We affirm.

                                   I. Background

      Chan sued the Commissioner seeking a refund of his 2008 income taxes. The

Commissioner moved to dismiss, arguing the district court lacked subject matter




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
jurisdiction because Chan did not file a timely refund claim under 26 U.S.C. § 6511.

The district court agreed, and dismissed the case.

      Chan argues the district court erred by (1) dismissing the case for lack of

jurisdiction and (2) failing to rule on his motion to file documents under seal.1 Chan

also asks us “[t]o transfer the case to a different court if necessary/applicable.”

Opening Br. at 13.

                                    II. Jurisdiction

      The district court found it lacked subject matter jurisdiction because Chan did

not file a timely refund claim with the IRS, which is a jurisdictional prerequisite to a

refund suit, see 26 U.S.C. § 7422(a); Comm’r v. Lundy, 516 U.S. 235, 240 (1996).

We review this determination de novo, COPE v. Kan. State Bd. of Educ., 821 F.3d

1215, 1220 (10th Cir. 2016), and agree that jurisdiction is lacking.

      Two provisions govern the timeliness of a refund claim. Lundy, 516 U.S. at

240. First, the taxpayer must file the claim within three years after filing his tax

return or two years after paying the tax, whichever happens later. 26 U.S.C.

§ 6511(a). Second, if the taxpayer filed the claim within the three-year period, the

amount of the refund is limited to the portion of the tax paid in the three years

“immediately preceding the filing of the claim . . . plus the period of any extension of

time for filing the return.” § 6511(b)(2)(A). But if the taxpayer did not file the claim

within the three-year period, the amount of the refund is limited to the portion of the

      1
         Chan appears pro se, so we liberally construe his pleadings and hold them to
less stringent standards than those drafted by lawyers. See Garrett v. Selby Connor
Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).
                                            2
tax paid in the two years “immediately preceding the filing of the claim.”

§ 6511(b)(2)(B).

        Chan does not say when he paid his 2008 income taxes. His return was due on

April 15, 2009, see 26 U.S.C. § 6072(a), but according to Chan, he applied for a six-

month extension and filed a timely return on October 15, 2009. He subsequently

filed two refund claims, the first on October 15, 2012, and the second on April 15,

2013.

        Chan filed his first refund claim exactly three years after his return.

Nevertheless, the district court found this claim was untimely under § 6511(a). It

reasoned that Chan had failed to show he actually applied for an extension, so his

return was late. We disagree with this analysis. Nothing in the language of

§ 6511(a) suggests a return must be timely to trigger the three-year limitation period

for filing a refund claim, see § 6511(a), and courts have almost unanimously held

otherwise, see Richards v. Comm’r, 37 F.3d 587, 590 n.7 (10th Cir. 1994) (citing

Rev. Rul. 76-511, 1976-2 C.B. 428, and recognizing, “if a claim is filed

simultaneously with a return, then the courts that have considered this issue have

almost unanimously held the claim is considered filed within three years from the

filing of the return even though the return was due years earlier”); Omohundro v.

United States, 300 F.3d 1065, 1069 (9th Cir. 2002) (“[U]nder I.R.C. § 6511(a), a

taxpayer’s claim for credit or a refund is timely if it is filed within three years from

the date his income tax return is filed, regardless of when the return is filed.”);

Weisbart v. U.S. Dep’t of Treas., 222 F.3d 93, 95 (2d Cir. 2000) (same), abrogated

                                             3
on other grounds by United States v. Mead Corp., 533 U.S. 218, 234 (2001).

Because Chan filed his first refund claim within three years after filing his 2008 tax

return, this claim was timely under § 6511(a) whether or not he applied for an

extension.

      Indeed, the Commissioner never argued otherwise.2 Rather, he argues Chan’s

first refund claim was untimely under § 6511(b). We agree. As noted above, even

when a taxpayer files a refund claim within § 6511(a)’s three-year period,

§ 6511(b)(2)(A) limits the amount of any refund to the portion of the tax paid in the

three years prior to the claim, plus any extension for filing the return. Chan has

never alleged that he paid any tax between April 15, 2009, and April 15, 2013, so his

first refund claim was untimely under § 6511(b).

      The district court did not specifically address Chan’s second refund claim, but

by finding his first refund claim untimely under § 6511(a), it implicitly found his

second claim—which was filed six months later—untimely for the same reason.

There is no dispute that Chan filed his second claim more than three years after his

return, so we agree this claim was untimely under § 6511(a).

      In an effort to avoid these time limits, Chan argues that “from 2008 to 2016”

he was financially disabled under § 6511(h). Opening Br. at 11. That subsection

suspends the time limitations in § 6511(a) and (b) during any period an “individual is

unable to manage his financial affairs by reason of a medically determinable physical

      2
       The Commissioner argued in his motion to dismiss that Chan’s second refund
claim was untimely under § 6511(a) and his first refund claim was untimely under
§ 6511(b). See R. Vol. 1 at 13-14.
                                           4
or mental impairment . . . which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.”

§ 6511(h)(1), (2)(A). Chan made this argument in the district court and the

Commissioner responded to it, but neither the magistrate judge nor the district court

addressed it. Although it is our general practice to remand for the district court to

resolve such issues in the first instance, see Evers v. Regents of Univ. of Colo.,

509 F.3d 1304, 1310 (10th Cir. 2007), we exercise our discretion to address the issue

because it has been fully briefed and presents only a question of law, see Singleton v.

Wulff, 428 U.S. 106, 121 (1976) (“The matter of what questions may be taken up and

resolved for the first time on appeal is one left primarily to the discretion of the

courts of appeals, to be exercised on the facts of individual cases.”); Trierweiler v.

Croxton & Trench Holding Corp., 90 F.3d 1523, 1538 (10th Cir. 1996) (resolving an

issue that involved “a purely legal question” for the first time on appeal).

      Under § 6511(h)(2)(A), “[a]n individual shall not be considered to have [a

financially disabling] impairment unless proof of the existence thereof is furnished in

such form and manner as the [IRS] may require.” The IRS, in turn, requires a

physician’s statement containing certain information “to be submitted with a claim

for . . . refund of tax to claim financial disability.” Rev. Proc. 99-21, 1999-17 I.R.B.

18. Specifically, the statement must come from a physician “qualified to make the

determination” and set forth:

             (a) the name and a description of the taxpayer’s physical or
             mental impairment;


                                            5
             (b) the physician’s medical opinion that the physical or mental
             impairment prevented the taxpayer from managing the taxpayer’s
             financial affairs;
             (c) the physician’s medical opinion that the physical or mental
             impairment was or can be expected to result in death, or that it
             has lasted (or can be expected to last) for a continuous period of
             not less than 12 months;
             (d) to the best of the physician’s knowledge, the specific time
             period during which the taxpayer was prevented . . . from
             managing the taxpayer’s financial affairs; and
             (e) [a] certification, signed by the physician.

Id.

      Chan alleged in his complaint that he submitted “a physician’s statement

proving financial disability” with his April 15, 2013, refund claim. See R. Vol. 1

at 5. But he does not describe the contents of the statement or argue that it met these

requirements, so his allegations are insufficient to show financial disability under

§ 6511(h). See § 6511(h)(2)(A). Although Chan argues he now “has enhanced

evidence for claiming financial disability,” see Opening Br. at 5, the district court

cannot make a determination of financial disability if he did not first provide the

requisite proof to the IRS, see Abston v. Comm’r, 691 F.3d 992, 995 (8th Cir. 2012).

      In short, both of Chan’s refund claims were untimely, and Chan failed to

allege facts sufficient to show financial disability. We therefore agree with the

district court that it lacked jurisdiction over Chan’s lawsuit.

                            III. Motion to File Under Seal

      Chan argues the district court erred by failing to rule on his motion to file

certain documents under seal. Specifically, Chan sought “leave to file materials

pertaining to taxpayer and/or medical information under seal due to their sensitivity.”

                                            6
R. Vol. 1 at 42. The district court did not rule on Chan’s motion, but based on its

disposition of the case, we deem the motion denied. Under the circumstances, this

would not have been an abuse of discretion. See United States v. Pickard, 733 F.3d

1297, 1302 (10th Cir. 2013) (“We review for an abuse of discretion the district

court’s decisions regarding whether to seal or unseal documents.”).

      First, Chan has not shown sealing the documents would have been warranted.

There is “a common-law right of access to judicial records.” Id. “Although this right

is not absolute, there is a strong presumption in favor of public access.” Id. (internal

quotation marks and citations omitted). A party seeking leave to file documents

under seal “bears the burden of showing some significant interest that outweighs the

presumption” of public access. Id. (internal quotation marks omitted). Chan does

not identify the documents he seeks to file under seal with any specificity, nor does

he explain why his interest in keeping them sealed outweighs the presumption of

public access.

      Second, we have no reason to believe that allowing Chan to file the documents

under seal would have changed the result. See Fed. R. Civ. P. 61 (“[T]he court must

disregard all errors and defects that do not affect any party’s substantial rights.”).

Chan argues the documents would have shown he sought an extension to file his

2008 tax return, but this is irrelevant to the timeliness of his refund claims. Chan’s

first claim was untimely because he did not allege that he paid any tax in the three (or

even three-and-a-half) years prior to the claim, see § 6511(b)(2)(A), and his second

claim was untimely because Chan filed it more than three years after his return, see

                                            7
§ 6511(a). Both are true whether or not Chan had an extension. Chan also argues he

would have submitted evidence showing he “was financially disabled from 2008 to

2016,” Opening Br. at 11, but he does not allege that he provided this evidence to the

IRS with his refund claims. As explained above, Chan’s failure to do so precludes

the district court from making a determination of financial disability. See Abston,

691 F.3d at 995.

                                   IV. Conclusion

      We affirm the district court’s order of dismissal.

      We deny Chan’s request to transfer the case to another court. Because Chan

did not file a timely refund claim with the IRS, he cannot maintain his refund suit in

any court. See § 7422(a).




                                           Entered for the Court


                                           Mary Beck Briscoe
                                           Circuit Judge




                                           8